Citation Nr: 1015966	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.
REMAND

A review of the claims file reveals that a remand is 
necessary in order to properly adjudicate the Veteran's 
claims.  

The Veteran is currently diagnosed with hepatitis C, which he 
believes he contracted during service when he was inoculated 
with a pneumatic air gun. 

The Veteran was afforded a VA examination in May 2007 at 
which he reported having been diagnosed with hepatitis C in 
1994 and again while he was in prison in 2005. The Veteran 
reported that he received an immunization with a pneumatic 
gun in service in 1972 and did not know of any other 
occasions on which he could have been exposed to hepatitis C.  
However, he reported that he underwent a blood transfusion in 
1978 after he got out of service and he received two large 
tattoos after he got out of service.  The examiner indicated 
that there was no documentation of the Veteran having had a 
vaccination with a pneumatic air gun while on active duty and 
no documentation of liver disease while the Veteran was in 
service.  The examiner reported that the Veteran was asked 
all the standard questions on how hepatitis C can be 
contracted and in each case the Veteran answered no.  The 
examiner concluded that an opinion could not be offered on 
how the Veteran developed hepatitis without resort to 
speculation.  

The Board notes that while the Veteran denied intravenous 
drug use at many times, a VA discharge summary dated in July 
1993 documents that the Veteran had a history of intravenous 
drug use.  Additionally, records from the Missouri Department 
of Corrections dated in May 2006 reveal that the Veteran 
reported a past history of intravenous drug use.  Moreover, 
the Veteran had several other risk factors including a blood 
transfusion in 1978 after military service and he received 
two tattoos after service.  The examiner failed to comment 
upon the likelihood of contracting hepatitis C following the 
use of a pneumatic air gun injection nor did the examiner 
consider the multiple other risk factors in the Veterans' 
case.  

While the examiner concluded that a medical opinion could not 
be provided without resorting to speculation, the Court of 
Appeals for Veterans Claims (Court) recently held that to 
provide such an opinion, the examiner must explain his basis 
for such an opinion.  See Jones v. Shinseki, 2010 WL 1131917 
(Court of Appeals for Veterans Claims March 25, 2010).  

Consequently, another VA opinion should be obtained.  

It is also noted that associated with the claims file is a 
favorable decision from the Social Security Administration 
(SSA) dated in August 1994.  The decision noted that the 
medical evidence revealed the Veteran had active pulmonary 
tuberculosis, hepatitis C, and an angiolipoma on his right 
thigh.  The decision indicates that the Veteran was granted 
supplemental security income payments and the decision noted 
that the Veteran's case should be reviewed for medical 
improvement and compliance with prescribed therapy.  Although 
some medical records relied upon by the SSA were associated 
with the claims file, all of the records were not included 
with the decision.  Consequently, all medical records from 
the SSA pertaining to the award of disability benefits should 
be requested and associated with the claims file.  Lind v. 
Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain copies of 
the Veteran's records regarding claims 
for SSA disability benefits, including 
any administrative decisions and all 
clinical records upon which those 
decisions were based.  If the search for 
any such records yields negative results, 
that fact should be clearly documented in 
the claims folder.

2.  Provide the Veteran with a VA 
examination with someone other than the 
May 2007 VA examiner to determine the 
etiology of his hepatitis C.  The claims 
folder, as well as a copy of this remand, 
should be made available to the examiner 
for review.  The examiner should 
specifically consider the Veteran's 
contention that he was exposed to 
hepatitis C when he was vaccinated with a 
pneumatic air gun and the examiner should 
also consider the fact that a VA 
discharge summary dated in 1993 and a 
2006 medical history report from the 
Missouri Department of Corrections 
reflects that the Veteran was noted to 
have a history of intravenous drug use, 
that the Veteran underwent a blood 
transfusion after service in 1978, and 
that the Veteran obtained two tattoos 
after service.  The examiner should 
indicate whether it is at least as likely 
as not (50 percent or greater) that the 
Veteran's hepatitis C infection began 
during his military service.  Any risk 
factors that lead to any conclusion of a 
relationship to military service should 
be specifically identified.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner determines 
that another examination is necessary one 
should be scheduled.  

The examiner is reminded that the term 
"at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

If the examiner determines that a 
decision cannot be made without resort to 
mere speculation, the examiner should 
clearly identify precisely what facts 
cannot be determined and it should be 
clear in the examiner's remarks that it 
could not be determined from current 
medical knowledge that a specific in-
service injury or disease could possibly 
cause the claimed condition, or that the 
actual cause is due to multiple potential 
causes.  
3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



